         Case 1:19-cr-00144-AKH Document 204 Filed 04/06/21 Page 1 of 3
                 Leave to intervene is granted. This letter will be
                 accepted as petitioner’s motion.
                                                                                  Brian Barrett
                    So ordered,                                                   Assistant General Counsel
                    /s/ Alvin K. Hellerstein
                                                                                  200 Liberty Street
                    Alvin K. Hellerstein                                          New York, New York 10128
                    4/6/21                                                        T 212.621.7547

                                                                                  www.ap.org

April 5, 2021

VIA EMAIL TO CHAMBERS

Hon. Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1050
New York, NY 10007

Re:     United States v. Victor Mones Coro, No. 19-cr-144

Dear Judge Hellerstein,

I write on behalf of The Associated Press1 and AP reporter Joshua Goodman to request
permission to intervene in this matter in support of the applications to unseal submitted by Inner
City Press (Dkt. No. 199) and Defendant Victor Mones Coro (“Mones”) (Dkt. No 201).

The prosecution of Mones is of significant public interest due to its implications on U.S. foreign
policy toward Venezuela. The case is one of the most prominent to date brought by U.S.
prosecutors involving individuals associated with Venezuelan President Nicolas Maduro, who
are accused in multiple U.S. federal courts of corruption, drug trafficking and embezzling funds
from the state-run oil giant PDVSA. Mones, based in Miami, pled guilty to charges of
facilitating the breaking of U.S. sanctions by two high-level allies of Maduro.

The case against Mones had several complications. It was reportedly in jeopardy last year when
it was disclosed that a key government informant and witness against Mones had been jailed for
making false statements to U.S. federal agents. The case also involved claims that prosecutors
violated obligations to timely disclose Brady and Giglio materials, see Dkt. No. 122, which we
understand led Mones to withdraw his initial guilty plea last year. (Dkt. No. 134). The
disclosure-related allegations are particularly noteworthy given the recent dismissal of charges in
another Venezuela-related sanctions prosecution, U.S. v. Sadr, No. 18-cr-224 (Nathan, J.), in
which charges were dropped upon disclosure of Brady violations by the same prosecutorial unit
within the U.S. Attorney’s Office that handled this case.



1
 The Associated Press (“AP”) is a news cooperative organized under the Not-for-Profit Corporation Law
of New York. Its members and subscribers include the nation’s newspapers, magazines, broadcasters,
cable news services and Internet content providers. The AP has no parent company or equity stock, and it
has no financial interest in the outcome of this litigation.

                                                                                                       1
         Case 1:19-cr-00144-AKH Document 204 Filed 04/06/21 Page 2 of 3




Also of great public interest is a statement made by defense counsel, Christine Chung, during the
Court’s sentencing hearing on March 17, 2021. During the hearing, Ms. Chung argued for
leniency on grounds that her client previously provided assistance to the U.S. government.

The AP hereby urges the Court to grant the motions to unseal, particularly with respect to the
redacted documents identified in the letter submitted by Ms. Chung (See Dkt. No. 201, Chung
Letter at 1, n.1). We also seek unsealing of any redacted portions of the transcript from the
March 17, 2021, sentencing hearing, relating to Mones’s apparent prior cooperation with U.S.
authorities.

The AP’s Right to Intervene

The AP seeks to uphold the constitutional and common law rights of public access to judicial
proceedings and documents. The Second Circuit has recognized a motion to intervene as the
procedurally proper device for purposes of protecting the right of access. See, e.g., United States
v. King, 140 F.3d 76, 78 (2d Cir. 1998); see also United States v. Aref, 533 F.3d 72, 81 (2d Cir.
2008) (holding “a motion to intervene to assert the public's First Amendment right of access to
criminal proceedings is proper”).

The Right of Access to Judicial Documents and Proceedings

The First Amendment provides a qualified right of public access to court proceedings and
records. See, e.g., Richmond Newspapers v. Virginia, 448 U.S. 555, 571 (1980) (public right of
access to criminal trials); Press-Enterprise Co. v. Superior Court (“Press-Enterprise I”), 464
U.S. 501, 505–08 (1984) (voir dire); United States v. Alcantara, 396 F.3d 189, 197 (2d Cir.
2007) (sentencing proceedings). The right is premised on “the common understanding that ‘a
major purpose of [the First] Amendment was to protect the free discussion of governmental
affairs.’” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604 (1982) (citation omitted).
“Openness thus enhances both the basic fairness of the criminal trial and the appearance of
fairness so essential to public confidence in the system.” Press-Enterprise I, 464 U.S. at 508.

Under the First Amendment, “judicial documents” may not be sealed “unless specific, on the
record findings are made demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.” Press-Enterprise Co. v. Superior Court (“Press-
Enterprise II”), 478 U.S. 1, 13–14 (1986); see also In re New York Times Co., 828 F.2d 110, 116
(2d Cir. 1987).

The common law also provides a qualified right of public access to inspect and copy judicial
records in a criminal trial. Nixon v. Warner Commc’ns, 435 U.S. 589, 597–98 (1978). The right
is based on the need for federal courts “to have a measure of accountability and for the public to
have confidence in the administration of justice.” Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 119 (2d Cir. 2006) (internal citation omitted). Courts apply a three-step analysis: (i)
whether the document is a “judicial document”—i.e., whether it is “relevant to the performance
of the judicial function and useful in the judicial process”; (ii) the weight of the presumption to



                                                                                                  2
         Case 1:19-cr-00144-AKH Document 204 Filed 04/06/21 Page 3 of 3




be applied; and (iii) a balancing of competing interests against the presumption of access. Id. at
119–20.

Nothing in the record indicates the government has made the high showing required to seal the
records at issue. Even if one had been offered, however, it is difficult to believe sealing would
be narrowly tailored or effective to protect that interest, as details of the discovery disclosure
issues, as well as the fact of Mones’s apparent cooperation, are already publicly known.

Moreover, any balancing of competing considerations should land squarely on the side of public
disclosure. There is immense public interest in the government’s prosecution of Mones for its
impact on U.S. foreign policy interests alone. That interest is only heightened by the serious
procedural and substantive issues at play in the case, including the allegations of discovery
violations against government prosecutors and false statement charges against a government
witness, each of which could have imperiled yet another prosecution relating to Venezuelan
sanctions. The public has an interest in monitoring and better understanding how its government
is enforcing Venezuelan sanctions, including to what extent the government is relying upon those
accused of making false statements and/or breaking sanctions to assist in its enforcement efforts.

Of course, that does not necessarily mean that all the documents must be unsealed, particularly,
in this case, with respect to matters that truly implicate personal safety or national security
concerns. But the First Amendment and common law establish a demanding threshold for
sealing documents in a criminal trial, and, respectfully, we believe the requests to seal fall short
in this case.

The AP respectfully requests that the documents be unsealed immediately. To the extent the
Court determines that sealing of certain records is appropriate, however, we request that an order
be issued articulating the Court’s findings.

Thank you for your consideration of this matter.

Sincerely,


/s/ Brian Barrett




                                                                                                       3
